Citation Nr: 1508226	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for lumbar spine spondylosis with intervertebral disc syndrome (IVDS), currently rated as 40 percent disabling. 

2. Entitlement to a higher initial rating for right lower extremity radiculopathy rated as noncompensable prior to February 11, 2013; and rated as 10 percent disabling as of February 11, 2013.

3. Entitlement to a higher initial rating for left lower extremity radiculopathy rated as noncompensable prior to February 11, 2013; and rated as 10 percent disabling as of February 11, 2013.

4. Entitlement to an increased rating for osteoarthritis of the right knee with retropatellar pain syndrome, currently rated as 10 percent disabling.

5. Entitlement to an increased rating for osteoarthritis of the left knee with retropatellar pain syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from June 1977 to June 1979 and from June 1979 to June 1999. 

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The jurisdiction of the claims file is currently with the RO in Waco, Texas.

The above-referenced rating decision granted the Veteran service connection for right lower extremity radiculopathy and left lower extremity radiculopathy, and each was assigned a noncompensable rating.  The rating decision also continued the Veteran's ratings for lumbar spine spondylosis with IVDS, rated as 40 percent disabling, and osteoarthritis of the left and right knees, each rated as 10 percent disabling.  In March 2012, the Veteran filed a Notice of Disagreement (NOD) with each of these ratings.  During the pendency of the appeal, the AOJ granted the Veteran compensable ratings of 10 percent, effective February 11, 2013, for right lower extremity radiculopathy and left lower extremity radiculopathy.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. (1993).  As such, the Veteran's claims remain on appeal.  

In December 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service-connection for a right hip disability has been raised by the record (Veteran's hearing on December 3, 2014 p. 25), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to higher disability ratings with regard to his back disability, his bilateral lower extremity radiculopathy, and his bilateral knee conditions.  During the Veteran's Board hearing, the Veteran and his former spouse indicated that his service-connected conditions, particularly his radiculopathy, had worsened since his most recent VA examination in February 2013.  The Veteran's former spouse, who still lives with the Veteran, reported that she has seen the Veteran's condition worsening and that she has increasingly had to assist him with activities of daily living, such as: driving him long distances, walking his pets, helping him shop for groceries,  completing yard work, and performing other routine tasks.   

The Board notes that the Veteran's medical records from the Temple VAMC also indicate the Veteran's condition may be worsening.  In August 2013, the Veteran reported increased difficulty with numbness in his lower extremities and the Veteran was prescribed use of a cane shortly thereafter.  Further, the Veteran's treatment records from March 2014 indicate that the Veteran has suffered symptoms of paresthesias of his bilateral lower extremities, which are indicated to be absent on the Veteran's February 2013 examination.  During the Veteran's Board hearing, he reported that he uses his cane and that he uses an over-the-counter right knee brace to assist him in ambulation as his lower extremities continue to worsen.  Neither the use of a cane, or a knee brace, was reported during the Veteran's February 2013 examination.  

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran's last examination of record occurred approximately two years ago and he has subsequently provided medical and lay evidence that indicates a worsening of his condition that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected conditions should be afforded.

As the medical evidence indicates that the Veteran's instability that required the prescription of a cane could be due to increased pain in his low back, increased instability in his bilateral lower extremities due to numbness and paresthesias, or his bilateral knees, due to his history of complaints of instability of his bilateral knees, as well as, the use of an over-the-counter knee brace, the Board finds that all of the Veteran's claims must be remanded for a new examination.  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake the appropriate efforts to obtain and associate with the claims file any relevant updated treatment records since March 2014 from the Temple VA that are not currently associated with the claims file.  

2. After obtaining any indicated updated treatment records, the Veteran should also be scheduled for examinations to determine the current level of severity of his service-connected back disability, including evaluations of the effect of any associated radiating symptomology, including numbness and paresthesias, whether the Veteran requires periods of prescribed bed rest, and functional limitations on the Veteran's ability to ambulate due to his low back condition or any condition related to his low back. 

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

3. After obtaining any indicated updated treatment records, the Veteran should also be scheduled for examinations to determine the current level of severity of his service-connected bilateral knees, including evaluations of how pain on motion affects his functional capacity and the effects of any associated instability of his bilateral knees.  

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.  

4. The AOJ shall then take such additional development action as it deems proper with respect to the claim. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



